                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



CHARLES WATSON,
      Plaintiff,

v.                                              CASE NO. 3:16cv550-MCR/HTC

CHAPLAIN DOUG SANDERS and
MARK S INCH,
      Defendants.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 29, 2019, ECF No. 77.           The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

         1. The Magistrate Judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
                                                                    Page 2 of 2

         2. The Plaintiff’s Motion for Voluntary Dismissal, ECF No. 75, is

         GRANTED in its entirety.

         3, This case is DISMISSED WITH PREJUDICE, and the clerk is

         directed to close the file for this case.

      DONE AND ORDERED this 30th day of May 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:16cv550-MCR/HTC
